

115 HR 5098 IH: Expanding Wounded in Action Notification Act
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5098IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Swalwell of California (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the notification to Congress of the hospitalization of combat-wounded members of the Armed Forces. 
1.Short titleThis Act may be cited as the Expanding Wounded in Action Notification Act. 2.Improvement to the notification to of hospitalization of combat-wounded members of the Armed ForcesSection 1074l(a) of title 10, United States Code, is amended by striking admitted to a military treatment facility within the United States and inserting admitted to any military treatment facility.  
